Thornton, J., concurring in the judgment:
I concur in the judgment, for the reason that the. appeal is taken from the judgment, and there is no bill of exceptions bringing before us the ruling of the'Court below on the motion for judgment on the pleadings. This motion and the ruling there*340on is not made a part of the judgment roll by a bill of exceptions. Without such a bill it constitutes no part of the judgment roll, and, in my opinion, the ruling on the motion cannot be considered on this appeal, which is stated in the notice of appeal to be taken from the judgment roll.